Citation Nr: 0426505	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-08 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with dysthymia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from June 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the Wichita, 
Kansas, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for PTSD with dysthymia.  

In October 2002, the Board undertook additional development 
of the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Subsequently, 38 C.F.R. § 19.9 was invalidated and 
the case was remanded to the RO for the appropriate 
development and re-adjudication of the claim.  The case has 
now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran did not engage in combat against the enemy.

3.  The veteran has not been diagnosed with PTSD based on a 
credible, verifiable stressor.  

4.  The medical evidence of record does not tend to show that 
the veteran has a psychiatric disorder as a result of his 
military service.  




CONCLUSION OF LAW

PTSD with dysthymia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in May 2001 apprised the veteran of the 
information and evidence necessary to substantiate the claim 
for service connection for PTSD, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claims addressed in this decision as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claim was initially adjudicated in September 2000, and the 
VCAA letter was not sent until May 2001.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private and VA 
treatment reports.  He was afforded the necessary VA 
examination.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the issue 
on appeal.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  

The veteran was also afforded the opportunity to present 
personal testimony at a hearing before the undersigned 
Veterans Law Judge at the RO in August 2002.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent the issue addressed in this decision.  



II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2003).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In VAOPGCPREC 12-99, VA's General Counsel addressed the 
subject of determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A. 
§ 1154(b).  The General Counsel held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154(b), required that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  VAOPGCPREC 12-99; see also, 
38 U.S.C.A. § 1154(a) (West 2002).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The veteran has not alleged, and the evidence does not show 
that he engaged in combat with the enemy.  In his initial 
stressor statement received in August 2000, he stated that he 
completed basic training at the Great Lakes Naval Training 
Station, and was sent to the Pax River Naval Air Training 
Station for assignment.  He began to have trouble standing 
and he eventually had knee surgery.  He stated that he was 
paralyzed for three to four months after the surgery and was 
eventually separated from service.  He began to have bad 
dreams, nightmares, and feelings of inadequacy.  He has 
continued to experience these symptoms and also experienced 
guilt and embarrassment as a result of his service 
experience.  

The veteran's service medical records reflect that in his 
Report of Medical History, completed upon his enlistment in 
June 1965, the veteran checked that he had experienced 
depression or excessive worry, and nervous trouble.  The 
remaining reports do not show any treatment for or complaints 
of PTSD or depression.  In November or December 1965, he 
twisted his left knee.  He was treated at Patuxent River 
Naval Air Station Dispensary and then transferred to the U.S. 
Naval Hospital in Bethesda, Maryland in June 1966.  He 
underwent a left knee arthrotomy; however, no pathology was 
demonstrated at the time of the surgery.  He was started on 
progressive resistant quadriceps exercises and was discharged 
to full duty in August 1966.  In October 1966, he was 
diagnosed with moderate chondromalacia of the left patella 
and appeared before a Physical Evaluation Board.  The Board 
determined that he was unfit for further duty due to his knee 
disability.  

In an October 1985 letter, M.M.B., M.D. (Dr. B.), reported 
that the veteran sustained head, neck, and right shoulder 
injuries when a jack and pipe fell upon him in August 1981.  
He developed severe headaches with dizziness.  He was 
diagnosed with post-traumatic head and neck syndrome, without 
gross neurological deficit.  

In a January 1986 letter, R.W., D.C. (Dr. W.), reported that 
the veteran had periods of improvement in his head and neck 
pain after his work accident in 1981, but then experienced a 
regression with severe headaches, dizziness, and neck pains.  
During the periods of regression, the veteran experienced 
increased irritability, absentmindedness, and frustration 
with his abilities.  On many occasions, he used alcohol to 
relieve his tension and anxiety.  

A January 2000 VA consultation note for mental health 
indicated that the veteran was seen in December 1999 to rule 
out psychiatric causes of his gastrointestinal symptoms.  He 
reported that over the past year, he had had severe 
gastrointestinal distress, nausea, vomiting, and a poor 
appetite.  Diagnostic testing did not reveal a specific 
etiology for his symptoms.  He related that he sustained a 
back injury between 1964-1965 while he was at a naval 
hospital.  He indicated that he spent two years in the 
hospital and that he was paralyzed and in a wheelchair for a 
year.  Subsequently, he had back surgery.  He became tearful 
when speaking of the experience and reported that for the 
past eight years, he had been waking up with cold sweats and 
screaming at night.  He remarked that he tended to isolate 
from others and did not want to talk about the events 
associated with his back injury and paralysis.  He admitted 
to being depressed.  His sleep was not very good.  He had 
nightmares and flashbacks of seeing other patients screaming 
while dying in the hospital.  He felt guilty about having 
survived when others died.  He did not experience these 
symptoms after the hospitalization, but only in the last few 
years.  Mental status evaluation revealed that his mood was 
nervous and irritable.  Thinking was mostly goal-directed, 
but was very often tangential and circumstantial.  There was 
no evidence of delusion or paranoia, but his memory was poor.  
Concentration was impaired.  The assessment was PTSD with 
delayed onset; depression, not otherwise specified; and 
alcohol abuse.  

Upon VA examination in March 2000, the veteran related that 
his problems began in 1964 when he was hospitalized at 
Bethesda for approximately one year for complications of an 
operation on his legs.  He said that while he was there, he 
saw a lot of things he had never seen before.  For example, 
he saw people die, he saw body parts, he witnessed people die 
of cancer.  Since then, he has experienced nightmares, 
intrusive thoughts, and flashbacks of these experiences.  He 
avoided hospitals and crowds.  He had decreased interpersonal 
ties and decreased abilities to relate to people.  He 
reported increased alertness, irritability, and difficulty 
with sleep.  He first coped with his symptoms with drinking.  
Mental status evaluation revealed that the veteran was 
coherent, goal-directed, somewhat ruminative and somewhat 
inexact on dates.  His affect and mood were sad.  The 
impression was PTSD; dysthymia secondary to PTSD; and alcohol 
abuse.  

VA outpatient notes dated in April and July 2000 indicate 
that the veteran was seen for complaints of a lack of energy 
and cheerfulness.  It was noted that he was exposed to trauma 
in service and had depression.  He was tearful when he told 
his story.  The diagnoses were PTSD, depression, and 
alcoholism.  

A VA outpatient treatment report dated in April 2001 
indicated that the veteran was seen in a depressed and 
tearful mood.  He continued to rehash his experienced in a VA 
hospital in 1965.  It was noted that his thoughts did not 
always seem to track a logical sequence and he made leaps in 
his conversation that were not seemingly related.  He was 
afraid of losing his business after 17 years.  The assessment 
was PTSD/depression.  

Upon VA examination in June 2001, the examiner reviewed the 
veteran's claims file.  He noted the relevant medical 
history, including the veteran's two periods of 
hospitalization in service.  He sustained a work-related 
injury in 1981 when he was struck in the head, neck and right 
shoulder with a jack and pipe.  He had been diagnosed with 
post-concussive head syndrome of slight magnitude.  
Currently, the veteran complained of nightmares.  When he 
remembered them, they usually involved being discharged from 
the Navy and things that he might have done to prevent that 
from happening.  The examiner found that the veteran's 
history of unreliable.  He gave some details which did not 
seem credible and others that were clearly erroneous.  It did 
not appear that the veteran was deliberately trying to give 
false statements, but rather seemed to be confabulating or 
guessing at some things he did not know for sure.  For 
example, he initially stated that he entered service when he 
was 17 years old.  His DD Form 214 showed that he was 20 upon 
entry into service.  He completed basic training but injured 
his knee and was eventually discharged.  He felt wounded and 
upset about being discharged from the Navy and wishes that he 
had attempted a tour of duty at sea.  The account of his 
hospitalization in service was disorganized and vague.  Often 
times, his account of events did not sound credible.  For 
example, he says that he was paralyzed for a period of time, 
but he could not describe this in any detail.  He also stated 
that people were dying all around him but he cannot provide 
specific details.  He reported that one service man died in 
his arms, which seemed unlikely if he was in a hospital 
setting.  He recalled that three Marines came out of surgery 
with sheets over their heads.  He also recalled hitting a 
captain in the face with a bedpan.  The veteran did think 
about the Navy on a regular basis.  His thoughts involved 
regret, sadness and some shame about his discharge.  He 
wonders if he could have managed it so that he continued to 
serve.  He had nightmares about his thoughts and feelings 
toward the Navy.  He avoided thoughts and feelings about his 
military experience because it was painful to him.  He 
reported increased nervousness and shakiness over the past 
two years.  His concentration was poor but he was vigilant of 
his surroundings in public, but not to an excessive degree.  
He did have a startle response, but it could have been 
exaggerated.  

The examiner observed that the veteran under-reported his 
alcohol use.  Upon mental status evaluation the veteran's 
speech was mildly slurred but normal.  He was pleasant and 
cooperative.  He was a little restless and fidgeted 
periodically but did not have any involuntary muscle 
movements.  Eye contact was good.  He believed he heard 
voices and sometimes saw fleeting images in his peripheral 
vision that he believed to be the spirits of the deceased.  
Recent and remote memory were poor.  His thoughts were not 
bizarre, but many of them were vague and some accounts were 
global, lacking in detail, and excessively dramatic.  His 
affect was varied and appropriate.  The diagnoses were 
alcohol dependence; amnestic disorder due to alcohol 
dependence; and anxiety disorder not otherwise specified.  

A February 2003 VA outpatient treatment record indicated that 
the veteran was seen for complaints of nightmares and 
flashbacks.  He was focused on negative memories he had of 
treatment in VA's health care system.  He was hypervigilant 
and carried a weapon to feel safe.  

A VA psychological assessment dated in May 2003 reported that 
the veteran complained of severe flashbacks daily.  At night, 
he found himself in the middle of the pasture after having 
seen the faces of the dead from the hospital.  He was always 
scared and cried through much of the interview.  He avoided 
crowds and his house was more than a mile from his nearest 
neighbor.  His weapons were at his mother's house.  He had 
trouble concentrating and difficulties with his memory.  He 
also experienced some dissociative periods.  The diagnosis 
was chronic, severe PTSD and panic disorder.  

A July 2003 VA outpatient report indicated that the veteran 
reported that he had been in a depressed mood for the past 30 
years.  He reported insomnia nearly every day with a 
diminished ability to think and concentrate.  He had 
recurrent thoughts of death and suicidal ideations.  He felt 
worthlessness and guilt.  He related that he has had mood 
swings since he was kicked out of the Navy.  He stated that 
he was paralyzed for 40 days after the surgery in service.  
He remained hospitalized and lived with guys "who were all 
blowed to hell."  Several guys died in his arms screaming 
for their mama.  He consistently saw wounded and dying men 
returning from Vietnam and he remembers being intensely 
fearful when he was hospitalized.  He had recurrent intrusive 
and distressing recollections of these experiences.  He was 
detached and estranged from others.  He had hypervigilance 
and an exaggerated startle response that was observed in the 
interview.  Upon mental status evaluation the veteran was 
tearful and irritable.  He reported auditory hallucinations 
of "Jim and Chris."  Sometimes, they were screaming for 
their mama or he had to scratch their legs when they didn't 
have a leg.  He reported visual hallucinations as well.  The 
diagnoses included:  chronic, severe PTSD; bipolar disorder 
with psychosis; and alcohol dependence.  

In January 2004, a representative from Memorial Hospital 
reported that there were no records pertaining to the veteran 
at that facility.  

Based on the evidence of record, the Board finds that service 
connection for PTSD with dysthymia may not be granted.  The 
veteran has been diagnosed with PTSD on various occasions.  
However, the Board finds that his reports of his claimed 
stressors are not credible.  Initially, the veteran asserted 
that he experienced bad dreams, nightmares, and feelings of 
inadequacy, as well as guilt and embarrassment as a result of 
his service experience.  He did not relate any specific 
stressors.  He alleged that he was paralyzed for three to 
four months after his knee surgery; however, this statement 
is not supported by the contemporaneous service medical 
records.  Subsequently, the veteran stated that he had a back 
injury in service and was paralyzed and in a wheel chair for 
a year.  Again, this statement is not corroborated by the 
medical reports.  He alleged that he witnessed numerous 
deaths, saw body parts, and had to scratch body parts of 
fellow servicemen who had been injured.  None of this is 
corroborated by the record.  Therefore, his reported 
stressors may not be accepted as fact.  Furthermore, in June 
2001, a VA examiner reviewed the veteran's file completely.  
After a thorough evaluation, he concluded that the veteran's 
history was unreliable.  He noted that the veteran's recent 
and remote memory were poor and that his account of events 
lacked detail.  The Board has found this opinion to be more 
probative on the issue of the veteran's credibility because 
it was based on a full review of the record and provided 
examples of the inherent inconsistency in the veteran's 
statements.  See Winsett, supra.  

The PTSD diagnoses of record were all made based solely on 
the veteran's reported history of the claimed stressors.  
Accordingly, any diagnoses of PTSD based on this reported 
history would be lacking probative value and rendered 
insufficient to support an award of service connection.  
Without a diagnosis of PTSD based on a credible, verified 
stressor, service connection for that disorder may not be 
granted.  Cohen, supra.  Furthermore, none of the other 
diagnosed psychiatric disorders were shown to be causally 
related to the veteran's military service, other than his 
feelings of sadness and shame about his discharge from the 
Navy.  Consequently, the Board concludes that the claim for 
service connection for PTSD with dysthymia must be denied.  


ORDER

Service connection for PTSD with dysthymia is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



